Per curiam.

The point is made that we have no' jurisdiction. of the case, because the judgment rendered against the defendant does not exceed $100, and no certificate was made by the trial court. The prayer of the petition asked for $1,500 alimony, and temporary alimony and attorney’s fees, without specifying the amount. The amount of the judgment rendered does not determine the jurisdiction of this court on appeal. Fullerton v. Cedar Rapids & M. C. Ry. Co., 101 Iowa, 156. If, under the pleadings, the court could have consistently rendered a judgment for more than $100, this court has jurisdiction of the appeal without a certificate of the trial judge. Madison v. Spitsnogle, 58 Iowa, 369; Thompson v. Jackson, 93 Iowa, 376. The amount of temporary alimony and suit money which shall be allowed in a given case is largely a matter of discretion with the trial court, and, under the allegations and prayer of the petition, the court was not limited to the sum awarded; hence we think no certificate was necessary to give us jurisdiction.
No order for suit money was made until after a trial on the merits, and a judgment that the plaintiff was not entitled to a divorce. The court then had no power to make the allowance under the facts presented in this case. The same principle is involved here that was considered and determined in Sherwin v. Maben, 78 Iowa, 467.
We still adhere to the conclusion there reached, and the judgment is reversed.